Citation Nr: 0829087	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-12 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for post-traumatic stress disorder (PTSD) with anxiety.

2.  Entitlement to a disability rating higher than 20 percent 
for prostatitis.

3.  Entitlement to a compensable disability rating for 
malaria.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to June 
1968, and from September 1968 to June 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in 
February 2005.  In that rating decision, the RO 
recharacterized the veteran's disability from anxiety to PTSD 
with anxiety, increased the rating to 10 percent and 
continued the noncompensable ratings for malaria and 
prostatitis.  A June 2007 decision of a Decision Review 
Officer increased the rating for prostatitis to 20 percent 
and the rating for PTSD to 30 percent, from the date of 
receipt of the claims for increased ratings.    

The issue of entitlement to a compensable rating for malaria 
is addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of impairment that more 
nearly approximates reduced reliability and productivity than 
deficiencies in most areas.  

2.  The veteran's prostatitis has been productive of not more 
than daytime voiding interval between one and two hours and 
nighttime voiding between three and five times per night and 
dribbling but has not required the use of absorbent materials 
or been productive of urinary tract infections requiring 
long-term drug therapy, one or two hospitalizations per year, 
or intermittent intensive management.  






CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating, but not higher, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a disability rating higher than 20 
percent for prostatitis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§  4.7, 4.115a , Diagnostic Code 
7527 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a disability rating higher than 30 
percent for his service-connected PTSD, and a rating in 
excess of 20 percent for prostatitis.  He filed his claims in 
January 2004.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v.  Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The record reflects that the veteran was provided appropriate 
notice in letters mailed in February 2004 and March 2006.  In 
particular, the Board notes that the March 2006 letter 
informed the veteran that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disabilities and the 
effect that worsening has on his employment and daily life.  
It also provided appropriate notice with respect to the 
effective-date element of the claims.  It also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the veteran.  
It also informed the veteran of the assistance that VA would 
provide to obtain evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of either disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disabilities in the Statement of the Case.  

Although all required notice was not provided before the 
initial adjudication of the claims, the Board is of the 
opinion that the veteran has not been prejudiced by the 
failure to provide earlier notice.  In this regard, the Board 
notes that the RO readjudicated the claims in June 2007 based 
upon all evidence then of record.  There is no indication or 
reason to believe that the ultimate decision of the RO on 
either claim would have been different had complete VCAA 
notice been provided at an earlier time.  Although additional 
evidence was submitted to the Board in March 2008, the 
veteran has waived his right to have that evidence initially 
considered by the RO.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical treatment have been 
obtained.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate either claim.  
The Board is also unaware of any such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors the 
RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

PTSD

The veteran is currently assigned a 30 percent rating for 
PTSD under Diagnostic Code 9411.  Under that code, a 30 
percent rating is for assignment where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.

Prostatitis

The veteran's service connected prostatitis is rated under 38 
C.F.R. § 4.115a, Diagnostic Code 7527.  Pursuant to 
Diagnostic Code 7527, residuals of prostate gland injuries, 
infections, and hypertrophy are evaluated as, among other 
symptoms, voiding dysfunction, including "frequency."  
Daytime voiding interval between one and two hours, or 
awakening to void three to four times per night warrants a 20 
percent rating.  Urinary frequency characterized by daytime 
voiding interval less than one hour, or awakening to void 
five or more times per night warrants a 40 percent rating.  
38 C.F.R. § 4.115a.

Under 38 C.F.R. § 4.115a, voiding dysfunction, including 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials that must be changed less than 
two times per day, is evaluated as 20 percent disabling.  
Voiding dysfunction requiring the wearing of absorbent 
materials that must be changed two to four times per day is 
evaluated as 40 percent disabling.  Lastly, voiding 
dysfunction requiring the use of an appliance or the wearing 
of absorbent materials that must be changed more than four 
times per day is evaluated as 60 percent disabling.

Alternatively, under Diagnostic Code 7527 for urinary tract 
infection, infection that requires long-term drug therapy, 
one to two hospitalizations per year, and/or intermittent 
intensive management is evaluated as 10 percent disabling.  
Urinary tract infection that is recurrent and symptomatic, 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management, is assigned an evaluation of 30 percent.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.

PTSD

The veteran is currently assigned a 30 percent disability 
rating for PTSD.  Following its review of the record, the 
Board has determined that the impairment from the disability 
does more nearly approximate the criteria for an increased 
rating of 50 percent.  

The relevant medical record consists of reports from Charles 
L. Koah, Licensed Professional Counselor (LPC), VA treatment 
records dated into 2007, and VA examination reports dated in 
February 2004 and July 2006.  The Board notes that the 
February 2004 examiner found the veteran had anxiety disorder 
and was demonstrating PTSD-like symptoms.  On mental status 
examination, he was clean and attentive.  He was alert and 
oriented, had a cooperative manner and normal affect and 
mildly anxious mood.  Speech was clear, goal directed and 
normally paced.  He denied hallucinations and delusions.  
Thought content was normal.  The veteran reported he had 
worked intensely over the years to distract himself from his 
thoughts of Vietnam.  He stated he had anger management 
problems especially at work.  He denied suicidal ideation but 
was subdued and slow to answer this question.  He reported he 
was working full time with the department of corrections.  He 
denied alcohol or drug use.  The diagnosis was anxiety 
disorder; the global assessment of functioning (GAF) score 
was 62.  

The veteran underwent additional VA examination in July 2006.  
He was currently taking antidepressant medications.  He was 
seeing Mr. Koah weekly at the Vet Center since 2003 and 
seeing a VA nurse practitioner monthly.  He felt his therapy 
was effective and noted his sleep problems had improved.  It 
was noted he had been employed in the corrections department 
as a parole officer for between 10 and 20 years.  He had 
recent discipline problems at work when he responded 
inappropriately to a colleague who harassed him.  He reported 
increased difficulty concentrating, making poor judgments, 
and having poor memory.  On mental status examination, the 
veteran was oriented and could pay attention.  The examiner 
felt the veteran had good coping strategies and would 
continue to improve with treatment.  VA treatment records 
show a GAF score of 65 in June 2006.  In September 2007, the 
GAF score was 45.  He reported increased symptoms and his 
medications were adjusted.  In October 2007, he reported that 
his panic attacks had reportedly decreased.  

In an August 2005 report, Mr. Koah indicated that he had been 
treating the veteran since August 2003 for PTSD and anxiety.  
He noted that the veteran had nightmares, intrusive thoughts 
and other PTSD/anxiety symptoms resulting in serious 
vocational and social impairment.  Additional treatment 
reports show an assessment of a GAF of 40-45 in January 2006 
and February 2008.  Mr. Koah noted that in 2007, the veteran 
was forced to retire early due to the stress of his PTSD.  

Following a review of the entirety of the record, and 
resolving reasonable doubt in the veteran's favor, the Board 
finds that a 50 percent rating is in order.  Thus, the Board 
will assign a 50 percent rating for PTSD with anxiety.  
However, the preponderance of the evidence is against a 
rating in excess of 50 percent.  

The Board points out that in accordance with Mittleider v. 
West, 11 Vet. App. 181, 182 (1998), it presumes that all 
psychiatric symptomatology is associated with the service-
connected condition in this instance.

The evidence during the period on appeal is overall 
consistent with reduced reliability and productivity due to 
such symptoms as flattened affect, impaired judgment, 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  It is clear that the veteran had difficulty 
in his job due to PTSD and anxiety.  

However, he does not approach deficiencies in most areas.  He 
had not indicated inability to engage in family relations, he 
does not express suicidal ideation and has not engaged in any 
documented obsessional rituals which interfere with routine 
activities.  His speech is not intermittently illogical, 
obscure, or irrelevant.  He has not manifested near-
continuous panic or impaired impulse control (such as 
unprovoked irritability with periods of violence), spatial 
disorientation or neglect of personal appearance and hygiene.  
While there has been difficulty in adapting to stressful 
circumstances (including work or a work like setting), he has 
not had inability to establish and maintain any effective 
relationships.

Although the veteran does not demonstrate all of the criteria 
for a 50 percent rating, it is determined by the Board that 
he most nearly approximates the 50 percent rating during the 
period on appeal.  

GAF scores are based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness." See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

The Board acknowledges that a GAF score of 45 reflects 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Id.  However, during the period on 
appeal, there are no objective examples of suicidal ideation, 
severe obsessional rituals, frequent shoplifting or other 
serious impairment in social, occupational or school 
functioning.  GAF scores do not dictate any specific rating, 
but are simply evidence to be weighed against the other 
evidence of record.  A GAF of 31 to 40 is indicative of some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Although the veteran was assigned a 
GAF score of 40-45, the overall evidence is not consistent 
with major impairment in several areas or with any impairment 
in reality testing or communication.    

In sum, the evidence pertinent to the period on appeal 
establishes that the impairment from the veteran's 
psychiatric disability has most nearly approximated the 
reduced reliability and productivity required for a 50 
percent rating.  Consideration has been given to assigning a 
staged rating; however, at no time during the period in 
question has the disability warranted a rating in excess of 
50 percent.  See Hart v. Mansfield, 21 Vet. App. 505.

Prostatitis
The veteran contends his prostatitis warrants a rating in 
excess of 20 percent.  Having carefully considered the 
veteran's contentions in light of the evidence of record and 
the applicable law, the Board finds that the preponderance of 
the evidence is against the claim.  

The veteran underwent a February 2004 VA examination for 
prostatitis.  At the examination, the veteran reported 
urinating five to six times per day and two to three times at 
night.  Also, the veteran stated that he had dripping after 
urination at times, but denied incontinence.  There was no 
history of recurrent urinary tract infection, surgery or 
impotence.  He had a urinary tract infection over three years 
prior to the examination.  He had renal stones and colic 
between 1971 and 1973 with stone passage in 1973.  There was 
no history of malignancy.  He occasionally had loin pain but 
denied trauma to the penis or testicles, sexual dysfunction 
or endocrine disease.  On examination, the genitourinary area 
was found to be normal.  Sensation, reflexes and pulses were 
normal.  The assessment was normal genitourinary examination 
with a history of prostatitis.  

The veteran underwent an additional prostatitis examination 
in June 2006.  The claims folders were reviewed by the 
examiner.  The examiner noted the veteran was on no 
medications at present for prostatitis or prostatic 
hypertrophy.  The veteran reported getting up to urinate at 
night five times on average.  He reported occasional 
incontinence with dribbling, not wearing pads but changing 
his underwear twice per day.  There were no infections or 
impotence problems.  He reported passing a stone in the last 
week.  He had been taking medications to prevent the 
formation of stones and he passed one at that time.  He 
reported drinking large amounts of Gatorade to prevent 
stones.  He had not been hospitalized in the last year for 
prostatitis or urinary disease.  There had been no malignancy 
or catherizations.  The veteran estimated he missed fifteen 
days of work due to gastrointestinal problems over the last 
year.  He reported he limited long distance travel due to the 
urinary frequency and having to stick close to the bathroom.  
X-ray of the kidneys reviewed no renal calculi.  Physical 
examination revealed no abnormalities.  There was no renal 
dysfunction noted.  Albumin levels were normal.  

In VA treatment notes dated in 2007, albumin levels were 
normal and there was no indication of increased complaints 
related to prostatitis.  

The evidence thus indicates the predominant urinary symptom 
to be urinary frequency.  Although the veteran's latest 
reports of having to void between two and three times and 
five times per night is noted, this is certainly consistent 
with the criteria for a 20 percent rating.  However, the 
Board finds that the criteria for a higher rating have not 
been more nearly approximated.  The veteran has not indicated 
that he voids more than once every hour or that he is 
required to wear absorbent pads.  Therefore, a higher rating 
is not warranted.  

Alternative rating provisions have been considered.  However, 
the record does not show a voiding dysfunction, including 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials.  There is also no evidence of 
a urinary tract infection that requires long-term drug 
therapy, one to two hospitalizations per year, and/or 
intermittent intensive management.  38 C.F.R. § 4.11a.

The Board has specifically considered whether a higher rating 
is warranted for any portion of the evaluation period; 
however, at no time during the period in question has the 
disability warranted more than a 20 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505.


ORDER

Entitlement to a 50 percent disability rating, but no higher, 
for PTSD is granted, subject to the criteria applicable to 
the payment of monetary benefits.

Entitlement to a disability rating higher than 20 percent for 
prostatitis is denied.


REMAND

The veteran contends that he has recurrent night sweats, 
headaches and other symptoms which represent a recurrence of 
malaria, warranting a compensable rating.  The veteran 
submitted additional evidence directly to the Board in April 
2008 with a waiver of RO consideration.  This evidence 
includes VA treatment records showing a consultation in the 
infectious disease clinic in July 2007.  The multiple 
examiners signing the report agreed that while the veteran's 
symptoms were unlikely a recurrence of malaria, he should 
come in for a malarial smear during an episode of night 
sweats and fever.  It was noted he may have had concurrent 
sources of malaria, and recurrence was possible.  

Considering the recent medical recommendation, the Board 
finds that under the VCAA a remand is warranted for 
additional development of this issue.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
more recent records pertaining to 
treatment or evaluation of the veteran 
for malaria or residuals thereof.

2.  Then, the RO or the AMC should 
arrange for the veteran to undergo an 
examination by a VA physician with 
appropriate expertise to determine the 
current severity of the service-connected 
malaria.  His claims folders should be 
made available to and reviewed by the 
examiner.  All indicated tests and 
studies should be performed.  The report 
should set forth all objective findings 
regarding malaria.  The examiner is asked 
to comment on whether there are any 
residuals such as anemia, liver, spleen, 
or cerebral damage.  .  

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate 
consideration.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


